UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4511



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JESUS RAMIREZ AVILEZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (CR-04-54-SGW)


Submitted: April 20, 2006                     Decided: April 24, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel R. Bieger, COPELAND & BIEGER, P.C., Abingdon, Virginia, for
Appellant. Craig Jon Jacobsen, Assistant United States Attorney,
Edward Albert Lustig, OFFICE OF THE UNITED STATES ATTORNEY,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jesus Ramirez Avilez appeals his conviction and sentence

for conspiracy to distribute   500 grams or more of methamphetamine

and 50 grams or more of cocaine, in violation of 18 U.S.C. § 846

(2000).   Avilez’s attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that, in his opinion,

there are no meritorious issues for appeal.      Although concluding

that such allegations lacked merit, counsel claims on appeal that

there was insufficient evidence to support Avilez’s conviction.

Avilez was notified of his right to file a supplemental pro se

brief, but did not do so.   Finding no reversible error, we affirm.

           In the Anders brief, counsel asserts that there was

insufficient evidence to support Avilez’s conviction. We disagree.

Avilez was discovered by law enforcement officials in a house with

other suspected drug traffickers.      Items discovered in the house

included methamphetamine, cocaine, baggies, ingredients to make

drugs, scales, balance sheets, cell phones, and cash.      Moreover,

several of Avilez’s co-defendants testified against him at trial,

noting his participation in setting up drug buys and hiding drugs

from police.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Avilez’s conviction and sentence.

This court requires that counsel inform his client, in writing, of


                               - 2 -
his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -